Exhibit 10.7

OMNIBUS TRANSITION SERVICES AGREEMENT

This OMNIBUS TRANSITION SERVICES AGREEMENT (this “Agreement”), signed on
November 17, 2011 and effective as of November 21, 2011 (this “Agreement”), by
and between MARRIOTT INTERNATIONAL, INC., a Delaware corporation (“MII”), and
MARRIOTT VACATIONS WORLDWIDE CORPORATION, a Delaware corporation (“MVWC”).

RECITALS

WHEREAS, pursuant to that certain Separation and Distribution Agreement, dated
as of November 19, 2011 (the “Separation Agreement”), between MII and MVWC, MII
has agreed to distribute all of the issued and outstanding common shares of MVWC
to the shareholders of MII on a pro rata basis, subject to the terms and
conditions therein (the “Spinoff”).

WHEREAS, in connection with the Spinoff, MII and MVWC have agreed that MII or
its Affiliates shall provide MVWC and its Affiliates with certain services on a
temporary basis after the Closing; and

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings given to such terms in the Separation Agreement.

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, MII and MVWC agree as follows:

1. Transition Services. For a period commencing on the Closing Date and
continuing until the second anniversary of the Closing Date (the “Transition
Period”)(unless a different period is specified for a particular service on the
applicable exhibit attached hereto (each, a “Services Exhibit”), MII shall
provide, or cause its Affiliates to provide, to MVWC and its Affiliates the
services described in the Services Exhibits hereto (the “Transition Services”).
Such services shall be provided at the charges described in the Services
Exhibits and in accordance with Section 3 below. MVWC may cancel any Transition
Services upon not less than one hundred twenty (120) days’ prior written notice
of cancellation to MII, unless a different period is provided for in the
Services Exhibits. The cancellation of one category of Transition Services shall
not operate to cancel or otherwise affect the remaining Transition Services, it
being understood that some services are bundled and cannot be cancelled
separately. To the extent possible, the cancellation of a Transition Service
shall be effected at the end of a MII Accounting Period. MVWC may use the
Transition Services for its own internal business purposes for its business
conducted under brands licensed from MII and its Affiliates, consistent with the
terms of the underlying agreement between MII and the applicable product/service
vendor, and may not resell the Transition Services or otherwise make them
available for use by third parties (provided, that a property owner’s
association or similar entity for a project operated by MVW or its Affiliates
under brands licensed from MII and its Affiliates shall not be considered a
third party for purposes of this Section 1).



--------------------------------------------------------------------------------

2. Standard of Service. MII will provide, or cause to be provided, the
Transition Services in accordance with MII’s standard policies, procedures and
practices in effect immediately prior to the date hereof, as the same may be
changed from time to time, and the Services Exhibits. In providing the
Transition Services, MII shall at all times exercise the same care and skill as
it exercises in performing like services for itself and other third parties,
including franchisees. Except as provided in the preceding sentence, the
Transition Services are provided on an “AS IS” basis.

3. Billing and Payment.

A. Payments. MVWC will pay the costs set forth in the Services Exhibits for the
Transition Services provided pursuant to Section 1 of this Agreement during the
Transition Period. Such costs that are currently allocated are subject to change
based on annual budgets, actual expenditures, or other metrics, whether or not
such allocation is set forth or described in the Services Exhibits; provided,
that all such allocations to MVW shall be made on a fair and reasonable basis,
and MVW acknowledges that such allocation methodologies in place as of the
Closing Date are fair and reasonable; provided further, that if a portion of the
costs for any Transition Services are attributable to the development of systems
enhancements with a total cost of $5 million or more, (i) if such systems
enhancements are not intended to become effective during the Transition Period,
MVWC shall not be allocated any costs for such systems enhancements, and (ii) if
such systems enhancements become effective before the end of the term during
which the related Transition Services are provided under this Agreement, then
MII and MVWC shall discuss and agree on a reasonable allocation of such costs to
MVWC taking into consideration the remaining term of the provision of the
related Transition Services hereunder. Such allocations shall be subject to
periodic “true-ups” for actual allocated costs. MII or one of its Affiliates
shall bill MVWC for the Transition Services at the times and in the manner as
such billing is made immediately prior to the Closing Date, and MVWC shall pay
MII at the times and in the manner as payment is customarily made as of the
Closing Date, in each case unless otherwise specified in the Services Exhibits,
but in no event shall any payments be made more than thirty (30) days after the
invoice date. Notwithstanding the foregoing, payments made by MII to third
parties (or MVWC employees) on behalf of MVWC or its Affiliates will be drawn by
MII directly from MVWC bank accounts which MVWC shall keep funded with
sufficient amounts to enable MII to make such payments, and MII shall not be
required to advance or use any of its own funds to make any such payments. Any
payments not made by MVWC to MII when due shall bear interest, computed daily,
from the date due to the date of payment based on the annual percentage rate
equal to the Prime Rate, plus three percentage points (3%). “Prime Rate” means
the “rate” that Citibank, N.A. (or its successor entity) publishes from time to
time as its prime lending rate in effect from time to time. MII shall be
entitled to the costs of collecting any overdue amounts including reasonable
attorneys’ fees and expenses.

B. Termination-Related Services and Payments. In connection with the termination
or cancellation of the provision of any Transition Services hereunder, whether
at the end of the term of this Agreement or earlier, MII shall provide
commercially reasonable services and assistance to transition such services to
MVWC and its Affiliates or a third party provider, including such termination
services as may be described in the Services Exhibits (as described herein, the
“Termination Services”). Except as otherwise provided in a Services Exhibit,
with

 

2



--------------------------------------------------------------------------------

respect to the Termination Services: (i) MII shall make available to MVWC such
books and records (subject to MII’s reasonable records retention policies) as
will be needed by MVWC to prepare the accounting statements for the Transition
Services for the accounting period of MVWC in which the termination or
cancellation of the Transition Services or this Agreement, as the case may be,
occurs and for any subsequent periods, (ii) MII shall use commercially
reasonable efforts to facilitate the orderly transfer of all information
contained within such books and records from MII’s systems to MVWC’s or a
successor’s systems, provided MII shall not be required to transfer any
information that is confidential and/or proprietary to MII, (iii) MII
acknowledges and agrees to provide MVWC all such data, books, and records, in
such forms and electronic formats as agreed by MI and MVCW, and (iv) MII shall,
within ninety (90) days after termination or cancellation of the Transition
Services or of this Agreement, as the case may be, prepare and deliver to MVWC a
final accounting statement with respect to the Transition Services. MVWC shall
have no obligation to reimburse MII for any costs relating to data retention or
storage by MII for legal, regulatory or other purposes.

MVWC shall reimburse MII for (i) any out of pocket costs incurred by MII or its
Affiliates in providing the Termination Services, (ii) any costs and expenses of
employees of MII or any Affiliate that are allocated to a fund or specified
payment source (for the avoidance of doubt, MVWC is not responsible for internal
costs incurred by MII, and not allocated to such a fund or specified payment
source, that otherwise would have been incurred if the Termination Services were
not provided), in providing Termination Services, and (iii) severance and other
termination payments made by MII or its Affiliates for the termination of
employment of employees of MII or its Affiliates (if any), it being understood
that MVW shall only be responsible for such severance and termination costs as
are mutually agreed to by MII and MVWC with respect to employees of MII or its
Affiliates that are primarily engaged in providing Transition Services (for the
avoidance of doubt, MVWC is not responsible for severance and other termination
payments made by MII for the termination of employees of MII or its Affiliates
that were not primarily engaged in providing Transition Services to MVWC), in
each case as may be described in more detail in the Services Exhibits.

4. Access. Each party shall make available on a timely basis to the other party
and its Affiliates, as applicable, all information and materials reasonably
requested by such Persons to enable them to provide or receive the Transition
Services, as applicable, consistent with past practice. MVWC will give MI and
its Affiliates, as applicable, reasonable access, during regular business hours
and at such other times as are reasonably required, to the premises of MVWC and
its Affiliates and their respective personnel for the purposes of providing the
Transition Services.

5. Subcontracting. To the extent necessary or desirable to perform the
Transition Services, MII or its Affiliates, as applicable, may subcontract any
part of such services; provided, however, MII will continue to be responsible
for its obligations under this Agreement on behalf of itself and any
subcontractors of MII or its Affiliates. MII or its Affiliates, as applicable,
shall be responsible for all payments to such subcontractors (provided, that
such obligation of MII to pay such subcontractors shall not alter the amount MII
is entitled to receive from MVWC for Transition Services hereunder).

 

3



--------------------------------------------------------------------------------

6. Taxes. MVWC will pay all applicable taxes (including, without limitation,
sales, use, services, value-added, and other such transaction-based taxes),
duties, and tariffs and all other taxes or charges imposed on the provision of
the Transition Services by MII or its Affiliates, as applicable, except for
taxes based on net income of Parent or its Affiliates. If any such taxes are
levied on MII or deducted from amounts otherwise due to MII hereunder, MVWC
shall “gross up” the payments to MII so that the net amount received by MII is
equal to the amount required to be paid to MII hereunder.

7. Firmware or Software. MVWC acknowledges that it will acquire no right, title
or interest (including any license rights or rights of use) in any firmware or
software, and the licenses therefor which are owned by MII or its Affiliates, as
applicable, by reason of the provision of the Transition Services provided
hereunder, except to the extent that any such license rights or rights of use
are provided for in a written agreement signed by MII and MVWC.

8. Relationship of Parties. In providing the Transition Services, MII and its
Affiliates, as applicable, shall act under this Agreement solely as independent
contractors and not as agents or partners of MVWC. All employees and
representatives providing the Transition Services shall be under the direction,
control and supervision of MII and its Affiliates, as applicable (and not of
MVWC) and MII and its Affiliates, as applicable, shall have the sole right to
exercise all authority with respect to such employees and representatives and in
no event shall such employees and representatives be deemed to be employees or
agents of MVWC. Except as specifically provided herein, neither party shall act
or represent or hold itself out as having authority to act as an agent or
partner of the other party, or in any way bind or commit the other party to any
obligations. Nothing contained in this Agreement shall be construed as creating
a partnership, joint venture, agency, trust or other association of any kind,
each party being individually responsible only for its obligations as set forth
in this Agreement. Without limiting the foregoing, no services provided under
this Agreement shall be construed as legal, accounting or tax advice or shall
create any fiduciary obligations on the part of MII or any of its Affiliates to
MVWC or any of its Affiliates, or to any plan trustee or any customer of any of
them.

9. Force Majeure. No party shall be liable for any interruption, delay or
failure to perform any obligation under this Agreement when such interruption,
delay or failure is due to causes beyond its reasonable control, including any
strikes, lockouts, acts of any government, riot, insurrection or other
hostilities, embargo, fuel or energy shortage, fire, flood, acts of God, or
general inability (not specific to the claiming party) to obtain necessary
labor, materials or utilities. In any such event, the claiming party’s
obligations hereunder shall be postponed for such time as its performance is
suspended or delayed on account thereof and the claiming party shall have no
liability to the other party in connection therewith. The claiming party will
promptly notify the other party, in writing, upon learning of the occurrence of
such event of force majeure. Upon the cessation of the force majeure event, the
claiming party will use reasonable commercial efforts to resume its performance
promptly.

10. Termination. This Agreement shall terminate on the earliest to occur of
(a) the latest date on which any Transition Service is to be provided as
indicated on the Services Exhibits, (b) the date on which the provision of all
Transition Services has terminated or been canceled pursuant to Section 1 and
(c) the date on which this Agreement is terminated pursuant

 

4



--------------------------------------------------------------------------------

to Section 11. Sections 3, 6, 7, 8, 9, 12, 13 and 17 shall survive any
termination of this Agreement or cancellation of any Transition Services
hereunder.

11. Breach of Agreement. For purposes hereof, an “Event of Default” shall mean a
party’s failure to comply in all material respects with its obligations
hereunder which failure remains uncured for a period of 10 Business Days
following such party’s receipt of written notice of such failure,. In the event
of an Event of Default, the non-defaulting party may terminate this Agreement
immediately by providing written notice of termination. Without limiting the
foregoing, a payment or other breach by MVWC with respect to one or more
Transition Services shall give MII the right to suspend such Transition Services
until such breach is cured. The failure of a party to exercise its rights
hereunder with respect to a breach by the other party shall not be construed as
a waiver of such rights nor prevent such party from subsequently asserting such
rights with regard to the same or similar defaults.

12. Disclaimers; Indemnification; Limitation of Liability.

(a) EXCEPT AS SET FORTH IN SECTION 2, MII DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CUSTOM OR USAGE IN THE TRADE,
IN CONNECTION WITH THE PROVISION OF THE TRANSITION SERVICES UNDER THIS
AGREEMENT.

(b) With regard to any and all damages, fines, penalties, deficiencies, losses,
liabilities (including settlements and judgments) and expenses (including
interest, court costs, reasonable fees and expenses of attorneys, accountants
and other experts and professionals or other reasonable fees and expenses of
litigation or other proceedings or of any claim, default or assessment)
(collectively, “Losses”) arising out of a breach of MII’s obligations in
connection with the provision of Transition Services under this Agreement, other
than Losses arising as a result of the fraud or willful misconduct of MII, MII’s
sole liability for such Losses shall be to use reasonable commercial efforts to
re-perform, or cause its Affiliates to re-perform, such services. MII agrees to
indemnify, defend and hold harmless MVWC and its Affiliates and their respective
directors, officers, employees and agents as a result of the fraud or willful
misconduct of MII. MVWC shall promptly advise MII of any such breach of which it
becomes aware.

(c) EXCEPT FOR ITS OBLIGATION TO COMPLY WITH SUBSECTION (b) ABOVE, MII SHALL NOT
BE LIABLE FOR ANY LOSSES IN CONNECTION WITH THIS AGREEMENT. MVWC AGREES TO
INDEMNIFY, DEFEND AND HOLD HARMLESS MII AND ITS AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS (“INDEMNIFIED PERSONS”) FROM ANY CLAIMS ASSERTED, OR
ASSOCIATED LOSSES, BY OR ON BEHALF OF THIRD PARTIES OR WHICH RESULT FROM
GOVERNMENTAL ACTION. TO THE MAXIMUM EXTENT PERMISSIBLE UNDER APPLICABLE LAW, IN
NO EVENT SHALL A PARTY OR ITS AFFILIATES OR AGENTS BE LIABLE TO ANY INDEMNIFIED
PERSON FOR LOSS OF PROFITS, LOSS OF BUSINESS, OR LOSS OF DATA, OR FOR ANY
PUNITIVE, SPECIAL, CONSEQUENTIAL, EXEMPLARY, INCIDENTAL OR OTHER INDIRECT
DAMAGES, IN CONNECTION WITH THIS AGREEMENT UNLESS SUCH DAMAGES ARE AWARDED AND
REQUIRED

 

5



--------------------------------------------------------------------------------

TO BE PAID BY AN INDEMNIFIED PERSON TO A THIRD PARTY PURSUANT TO AN ORDER OF A
GOVERNMENTAL AUTHORITY.

(d) The party required to indemnify pursuant to this Article (the “Indemnitor”),
upon demand by a party (“Indemnitee”), at Indemnitor’s sole cost and expense,
shall resist or defend such Claim (in the Indemnitee’s name, if necessary),
using such attorneys as the Indemnitee shall approve, which approval shall not
be unreasonably withheld. If, in the Indemnitee’s reasonable opinion, there
exists a conflict of interest which would make it inadvisable to be represented
by counsel for the Indemnitor, the Indemnitor and the Indemnitee shall jointly
select acceptable attorneys, and the Indemnitor shall pay the reasonable fees
and disbursements of such attorneys.

(e) The foregoing provisions of this Article set forth the full extent of the
parties’ liability (monetary or otherwise) under this Agreement for any and all
Losses.

13. Confidentiality. Each party agrees to treat, and to cause its employees and
agents to treat, confidentially all records and other information with respect
to the other party. Specifically, each party agrees that it will, and will cause
its employees and agents to, during the term of this Agreement and thereafter
(except where required by law or court order or administrative agency order or
subpoena): (a) retain all such information of the other party in confidence;
(b) not disclose any such information to any third party without the permission
of the other party, except as required by Law; (c) not use any such information
of the other party for any purposes other than performing its obligations under
this Agreement; (d) limit access to the information of the other party to those
employees and agents who have a need to know the information for the business
purposes of this Agreement, and maintain reasonable arrangements to protect
confidentiality satisfactory to the other party with such party’s employees and
agents having access to such information and with third parties having any
access to such information; and (e) ensure that all tangible objects and copies
thereof in such party’s possession or under its control containing or imparting
any such information of the other party shall be returned to the other party at
any time upon the request of the other party or upon termination of this
Agreement.

14. Modification of Procedures. MII may make changes from time-to-time in its
practices and procedures for performing the Transition Services. Notwithstanding
the foregoing sentence, unless required by law, MII shall not implement any
substantial changes affecting MVWC or its Affiliates unless:

(a) MII has furnished MVWC notice (the same notice MII provides its own
business) thereof;

(b) MII changes such practices and procedures for its own business units at the
same time; and

(c) MII gives MVWC a reasonable period of time for MVWC (i) to adapt its
operations to accommodate such changes or (ii) reject such changes. In the event
MVWC fails to accept or reject a proposed change on or before a reasonable date
specified in such notice of change, such failure shall be deemed to have
accepted such change. In the event MVWC rejects a proposed change but does not
terminate this Agreement, MVWC agrees to pay any reasonable

 

6



--------------------------------------------------------------------------------

expenses resulting to MII’s need to maintain difference versions of the same
systems, procedures, technologies, or services or resulting from requirements of
their party vendors.

15. Compliance Audits. Upon notice from MII, MVWC shall provide MII, its
auditors (including internal audit staff and external auditors), inspectors,
regulators and other reasonably designated representatives as MII may from time
to time designate in writing (collectively, the “MII Auditors”) with access to,
at reasonable times, to any MVWC facility or part of a facility at which MVWC is
using the Transition Services, to MVWC personnel, and to data and records
relating to the Transition Services for purposes of verifying compliance with
this Agreement. MII audits may include security reviews (including MVWC’s
completion of security related questionnaires) of the Transition Services and
MVWC’s systems, including reasonable use of automated scanning tools such as
network scanners, port scanners, and web inspection tools. MVWC will provide any
assistance that MII Auditors may reasonably require with respect to such audits.

16. Audit Rights. MVWC shall have the right, upon at least thirty (30) days
written notice to MII, and in a manner to avoid interruption to MII’s business,
to perform audit procedures over MII’s internal controls and procedures for the
Transition Services provided by MII under this Agreement; provided that, such
audit right shall exist solely to the extent required by MVWC’s external
auditors to ensure MVWC’s compliance with the Sarbanes-Oxley Act of 2002, to
determine if MVWC’s financial statements conform to Generally Accepted
Accounting Principles (GAAP) or to the extent required by governmental
agencies. MII shall provide MVWC and MVWC’s auditors with appropriate space,
furnishings, and telephone, facsimile and photocopy equipment as MVWC or MVWC’s
auditors may reasonably require to perform such audit procedures. MII shall
consider in good faith, but shall not be obligated to make, changes to its
controls and procedures to address any findings of such audits. MVWC shall pay
or reimburse all of MII’s incremental costs arising from all such audit-related
activities, provision of space, furnishings and equipment, and analysis and
implementation, if any, of any potential changes in MII’s controls or procedures
described in this Section 16.

17. Miscellaneous. The following sections of the Separation Agreement are hereby
incorporated herein by reference, and unless otherwise expressly specified
herein, such provisions shall apply as if fully set forth herein (references in
this Section 17 to an “Article” or “Section” shall mean Articles or Sections of
the Separation Agreement): Article VIII (Further Assurances); Article IX
(Termination); Section 11.1 (Counterparts; Entire Agreement; Corporate Power);
Section 11.2 (Governing Law); Section 11.3 (Jurisdiction); Section 11.4 (Waiver
of Jury Trial); Section 11.5 (Assignment); Section 11.6 (Third Party
Beneficiaries); Section 11.7 (Notices); Section 11.8 (Severability);
Section 11.10 (Headings); Section 11.11 (Waivers of Default); Section 11.12
(Specific Performance); Section 11.3 (Amendments); and Section 11.16
(Interpretation).

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date and year first set forth
above.

 

MARRIOTT INTERNATIONAL, INC. By:   /s/    Kevin M. Kimball   Name: Kevin M.
Kimball   Title: Vice President MARRIOTT VACATIONS WORLDWIDE CORPORATION By:  
/s/    Ralph Lee Cunningham   Name: Ralph Lee Cunningham   Title: Executive Vice
President



--------------------------------------------------------------------------------

Services Exhibits

Contents:

Marriott Business Services (MBS)

Golf Services

Faldo Golf Institute Marketing Services

Tax Services for Fixed Assets

Risk Management Services

Marriott Business Services (MBS)

 

1. Purchasing Card Processing and Administration. MII will:

 

  •  

Provide access to Paymentnet application to MVWC users to monitor, review and
approve PCard transactions, as well as provide access to run reports in
Paymentnet.

 

  •  

Provide direct reimbursement to JP Morgan for purchasing card transactions from
an MVWC disbursement bank account.

 

  •  

Administer a purchasing card program to MVWC associates for business expenses,
including issuing cards with appropriate controls, including MCC blocking and
card limits

 

  •  

Provide a financial rebate on a quarterly basis to MVWC related to their volume
as based on JP Morgan calculations.

 

  •  

Provide access to Quickbase application or manual form equivalent to validate
PCard holder rights and limits, as well as other supporting information.

 

2. Fixed Assets Services and System Support.

 

  •  

Activity 1: Fixed Assets Processing.

 

  •  

Transaction processing to maintain subsidiary fixed asset registers in MI
systems (FAS and PSAM).

 

  •  

Tax Book maintenance for MVWC domestic fixed assets.

 

  •  

Corporate and Local Book maintenance for MVWC international assets.

 

  •  

Provide journal entry detail as required; MVWC to post to MVGL

 

  •  

Provide Fixed Asset Registers via OnDemand reporting or other as required.

 

  •  

MI labor costs for above expected to approximate 2 full-time equivalents;
adjusted as dictated by business requirements.

 

  •  

Annual ongoing cost for fully-loaded FTEs including MBS overhead and governance
expected to be approximately $160K/year.

 

  •  

Activity 2: Application Support and Systems Costs

 

  •  

Annual estimated total costs for the categories below are:

Annual Estimate

 

IRAS Labor

   $ 143,100   

IR Service Fee & Other IR

   $ 46,500   

Ideal License

   $ 260,000   

Mainframe EDP

   $ 345,100   



--------------------------------------------------------------------------------

OnDemand

   $ 24,300   

Infor Maintenance Contract

   $ 47,500   

CSG/FIN

   $ 116,000      

 

 

 

Total

   $ 982,500   

 

  •  

Ongoing Application Support and System costs will be apportioned between the
parties using total assets as metric, subject to change as described in
“General” section below:

 

  •  

Annual estimate: MVWC assets 19,189 (19%), MII assets 83,022 (81%) = $186,675
MVW

 

  •  

General: Provisions applicable to Activity 1 and 2.

 

  •  

Term to commence at the spin date and expire after period 13, 2012 (activities
to provide year-end 2012 data included).

 

  •  

Ad hoc transitional or separation accounting and consulting services may be
provided by MII at a mutually agreed-upon cost.

 

  •  

Amounts are estimates and intended to reflect actual MBS accounting labor costs
and 19% of MII application support and system costs, and are subject to change
as dictated by business requirements. Methodology is subject to review in the
event of material change in system requirements, support costs, relevant metrics
or accounting method.

 

3. Comprehensive Accounts Payable Services.

 

  •  

Activity 1: Vendor maintenance and compliance. MII will:

 

  •  

Provide MVWC vendor setup and maintenance in PeopleSoft Accounts Payable,
including tax ID and vendor banking maintenance.

 

  •  

Provide MVWC vendor support through a support call center consistent with
MII-defined business hours

 

  •  

Set terms the same as with MII vendors (standard terms are currently 45 days for
suppliers).

 

  •  

Activity 2: Invoice processing and payments. MII will:

 

  •  

Provide PeopleSoft AP system access to MVWC users to enter in invoice payments
for processing.

 

  •  

Produce and distribute AP payments via check, ACH or other electronic payment
methods funded from an MVWC disbursement account. Exception includes properties
using Bottomline technology; these properties will print their own checks onsite
using a local printer.

 

  •  

Provide client support through a support call center consistent with MII-defined
business hours.

 

  •  

Leverage ATCAT application to identify and reduce duplicate payments as well as
process returned checks.

 

  •  

Provide payment administration for outstanding payments such as stop and reissue
payment processing.

 

  •  

Image invoices and provide access to imaged invoices to MVWC users as long as
MII offers the imaging functionality.

 

  •  

Provide support and system maintenance to PeopleSoft AP system.

 

10



--------------------------------------------------------------------------------

  •  

Provide supply chain accounts payable services to MVWC Development Group
(contract purchasing, purchasing including purchase order and item maintenance,
project administration, project reporting).

 

  •  

Provide access to queries and reporting for accounts payable activity.

 

  •  

Send and receive positive pay files for payment sent to Citibank account.

 

  •  

Provide limited services from the Luton Shared Services Centre for technical
support.

 

  •  

Activity 3: Accounts Payable Compliance. MII will:

 

  •  

Produce and submit state filing for all 50 US states related to unclaimed
property.

 

  •  

Produce and submit 1099 filing for US payments.

 

  •  

Produce and submit 1042S filing for US payments made to foreign MVWC owners.

 

  •  

Administer approval authority in PeopleSoft AP for MVWC users.

 

  •  

Provide application to MVWC vendors to access their own information in
PeopleSoft (ESupplier).

 

  •  

Account reconciliation services for AP related balance sheet accounts.

 

  •  

MVWC’s Costs for Activity 1, 2 and 3.

 

  •  

Costs before the Spinoff are:

 

  •  

$1.22 per distribution line on an invoice.

 

  •  

Express payments are $7.27 per distribution line.

 

  •  

The AP System Usage Fee is $.48 per distribution line.

 

  •  

The rate for properties using these services outside the US is $1.51 per
distribution line.

 

  •  

Costs after the Spinoff will be based on the current rate methodology in line
with projected budget for that service year. Incremental to this rate will be
the cost of additional FTEs for accounting services.

 

4. Comprehensive Travel Card and Expense Report Processing and Administration.
MII will:

 

  •  

Provide access to Carlson Wagonlit tools to book travel.

 

  •  

Provide access to IBM GERS system (MarrExpress) to process travel expense
reports.

 

  •  

Provide direct reimbursement to JP Morgan for Corporate Travel Card transactions
processed through MarrExpress using an MVWC disbursement bank account.

 

  •  

Provide direct reimbursement to the associate for reimbursable items to the
associate processed through MarrExpress using an MVWC disbursement bank account.

 

  •  

Administer a corporate travel card program to MVWC associates for business
expenses.

 

  •  

Provide a financial rebate to MVWC related to their volume as based on JP Morgan
calculations.

 

  •  

Provide limited audit procedures, including selecting samples of expense reports
to ensure receipts are provided for all expense items that require a receipt.

 

  •  

Provide card services for all MVWC associates who have a Corporate Card.

 

  •  

Costs to MVWC before the Spinoff are $3.09 per distribution line on an invoice.

 

  •  

Costs to MVWC after the Spinoff will be based on the current rate methodology in
line with projected budget for that service year.

 

5. Sales/Use Tax Services

 

11



--------------------------------------------------------------------------------

  •  

Activity 1: Filing sales/use tax returns. MII will timely file and pay sales/use
taxes related to MVWC administrative units by statutory due dates. (NOTE: If MBS
does not have access and training for new MVWC ledger, MBS may not be able to
provide this service.)

 

  •  

Activity 2: Filing tangible personal property tax returns. MII will timely file
tangible personal property tax returns for MVWC resorts by statutory due dates.
MVWC will provide asset listings as of January 1 each year, including additions
and dispositions.

 

  •  

Activity 3: Payment of TPP tax bills. MII will timely pay tax bills by statutory
due dates.

 

  •  

Activity 4: Coordinating tax audits related to filed returns. MII will respond
to requests from tax authorities to review records related to tax return
filings, in timeframe prescribe by tax authority. MVWC will provide additional
records as required by the tax authorities.

 

  •  

Activity 5: Performing Tax Research. MII will perform ad hoc tax law research at
the request of MVWC Tax, based on information provided by MVWC.

 

  •  

Property tax costs are anticipated to be similar to prior year costs, provided
the number of units does not materially change. Costs for sales tax will include
a cost per location for filed returns (currently 31 locations), as well as an
overhead cost not previously charged to MVWC for ad hoc research. The total
sales tax cost for the first year is estimated to be $78,000, but could change
based on projected budget.

 

6. Bundling of Services for Cancellation Purposes.

 

  •  

Section 1 of the Omnibus Transition Services Agreement provides as follows:

The cancellation of one category of Transition Services shall not operate to
cancel or otherwise affect the remaining Transition Services, it being
understood that some services are bundled and cannot be cancelled separately.

 

  •  

MII and MVWC hereby agree that the Transition Services outlined in this Exhibit
titled “Marriott Business Services (MBS)” shall be bundled as follows:

 

  •  

Bundle #1: The Transition Services set forth above in Category 1 above titled
“Purchasing Card Processing and Administration,” Category 3 above titled
“Comprehensive Accounts Payable Services,” and Category 4 above titled
“Comprehensive Travel Card and Expense Report Processing and Administration.”

 

  •  

Bundle #2: The Transition Services set forth above in Category 2 above titled
“Fixed Assets Services and System Support.”

 

  •  

Bundle #3: The Transition Services set forth above in Category 5 above titled
“Sales/Use Tax Services.”

 

  •  

For example, MVWC may cancel the Transition Services in Bundle #1 without
cancelling the Transition Services in Bundle #2 or Bundle #3.

 

  •  

For another example, if MVWC desires to cancel the Transition Services in
Category 1 above titled “Purchasing Card Processing and Administration,” then
MVWC must also simultaneously

 

12



--------------------------------------------------------------------------------

 

cancel the Transition Services in Category 3 above titled “Comprehensive
Accounts Payable Services,” and Category 4 above titled “Comprehensive Travel
Card and Expense Report Processing and Administration.”

 

7. Financial Application Configuration Support.

 

  •  

Activity 1: Configuration items such as PeopleSoft General Ledger Business
Units, ChartFields, Combination Edits, etc. will continue to be maintained by
MII representatives (FIM team). This is required for MVWC to utilize the MII
non-general ledger financial applications within the FIN 8.8 shared environment.
MII representatives (FR&A Team) will review MVWC account configuration requests
(i.e. all business unit and chartfield additions/changes/deletions to accounts
in Marriott’s shared environment) as needed and make determination to ensure no
adverse impact to Marriott’s ability to record and report. MII actual hours of
support will be billed $88k/year assuming 80 hours/pd and standard FIM billing
rates. Billing for FIM support will start in January 2012, FR&A: $77/per account
configuration request.

 

8. Consulting Services for MVWC Financial Applications.

 

  •  

Activity 1: MII (FIM) to provide business consulting services as needed to MVCI
related to their financial applications (e.g., general ledger). MII (FIM) shall
make available up to twenty (20) hours per period of such consulting services.
The cost is estimated to be $28,600 per year, based on MVWC’s use of twenty
(20) hours per period. Actual consulting hours will be billed at standard FIM
billing rates. This time will be charged to MVWC via OFB’s periodic billing
process. MVWC will utilize MII FIM’s existing process for submitting requests.
These requests will be prioritized with all requests and worked on in the
prioritized order. MII (FIM) will identify a lead point of contact for
escalation.

 

  •  

Activity 2: MII (IR) shall make available up to twenty-four (24) hours per
period of technical consulting services as needed to MVWC related to their
financial applications (e.g., MVGL). The cost is estimated to be $44,616
annually, based on MVWC’s use of twenty-four (24) hours per period. Actual
consulting hours will be billed at standard IR billing rates. This time will be
charged to MVWC via OFB’s periodic billing process. MVWC will utilize MII IR
Finance Systems existing process for submitting requests. These requests will be
prioritized with all requests and worked on in the prioritized order. MII IR
Finance Systems will identify a lead point of contact for escalation.

 

9. IT2 Treasury Workstation.

 

  •  

Activity 1: MII IR to provide consulting support/advice for MVWC’s own instance
of IT2 Treasury Workstation (8 hours/pd). Anticipated costs for these services:
$10,400/yr ongoing (based upon 8 hrs/pd). Actual hours will be billed via OFB
based on standard IR billing rates. MVWC will contact Denise Hughes for service.

 

10. Term. MI and MVWC hereby agree that the Transition Period for the Transition
Services outlined in this Exhibit titled “Marriott Business Services (MBS)”
shall commence on the Closing Date and continue until December 31, 2013,
including any activities necessary to provide year- end 2013 data (e.g. filing
1099 forms).

 

13



--------------------------------------------------------------------------------

GOLF SERVICES

1. Provision of Golf Services. Beginning on the Closing Date and continuing
thereafter until the end of the 2012 fiscal year of Marriott Vacations Worldwide
Corporation (“MVWC”), unless terminated as provided in Section 2 below, Marriott
International, Inc. (“MII”) shall provide the services described in Section 3
below (collectively, the “Golf Services”) to all golf course properties (each a
“Golf Property”) owned or managed by MVWC or any MVWC Affiliate.

For avoidance of doubt, as of the Closing Date the Golf Properties are as
follows:

 

  •  

Grande Pines Golf Club (Orlando, Florida)

 

  •  

Grande Vista Golf Club and the Faldo Golf Institute by Marriott (Orlando,
Florida)

 

  •  

Kauai Lagoons Golf Club (Lihue, Hawaii)

 

  •  

Shadow Ridge Golf Club and the Faldo Golf Institute by Marriott (Palm Desert,
California)

 

  •  

Son Antem Golf Club (Mallorca, Spain)

 

  •  

The Abaco Club on Winding Bay (Abaco, Bahamas)

 

  •  

The Ritz-Carlton Golf Club & Spa (Jupiter, Florida)

Unless otherwise provided in this Schedule, MII’s provision of the Golf Services
shall be consistent with practices, procedures and levels of service, including
the frequency, quality and duration of service, in effect immediately prior to
the Closing Date.

2. Addition and Deletion of Golf Properties.

a. Addition of Golf Properties. MII and MVWC acknowledge and agree that MVWC or
its Affiliates may from time to time acquire, develop or be engaged to manage
one or more additional golf properties. Upon at least thirty (30) days prior
written notice to MII from MVWC, any such additional golf property shall become
a Golf Property without any requirement for further action on behalf of either
party, including but not limited to amendment of this Schedule. MII shall
provide the Golf Services to the new Golf Property in accordance with the terms
of this Schedule. Golf Services Fees will be $27,230 per year for each
additional Golf Property added plus reimbursement of reasonable travel expenses
pursuant to Section 4.b below.

b. Deletion of Golf Properties. MII and MVWC acknowledge and agree that MVWC may
from time to time terminate MII’s provision of Golf Services to a Golf Property.
Upon at least sixty (60) days prior written notice to MII, MVWC may remove a
Golf Property from the terms of this Schedule and terminate MII’s provision of
Golf Services to such Golf Property. Any such termination shall not affect the
provision of Golf Services to the remaining Golf Properties, and such
termination shall be effective without any requirement for further action on
behalf of either party, including but not limited to amendment of this Schedule.
Any fees for provision of the Golf Services to such Golf Property which are
accrued and unpaid as of the date of termination (the “Termination Date”) shall
be due and payable to MII within thirty (30) days after the date on which the
Golf Property ceases to receive Golf Services. Beginning

 

14



--------------------------------------------------------------------------------

on the Termination Date, the annual Golf Services Fee will be reduced by the
remaining annual Golf Services Fee for the exiting Golf Property.

3. Description of Golf Services. MII shall provide the Golf Services generally
described below to each Golf Property:

a. Brand Standards. MII will make available and communicate applicable brand
standards for golf operations by interfacing with MVWC corporate and Golf
Property leadership, for three categories of standards:

 

  •  

Operational standards (for example, golf services offered to guests,
cleanliness, recommendations for staffing, associate compensation and benefits,
retail merchandising, guest recognition programs and other similar programs,
etc.).

 

  •  

Golf Grounds Operations

 

  •  

Golf Shop Operations

 

  •  

Retail Merchandising

 

  •  

Outside Service Operations

 

  •  

Instructional Programming

 

  •  

Tournament Operations

 

  •  

Physical standards of the golf course (for example, course design, course
conditioning level, quality of the golf facilities, FF&E, and fixed asset
supplies, frequency of FF&E replacements, etc.).

 

  •  

Technology standards (for example, those relating to software, hardware,
telecommunications, systems security and information technology).

b. Financial Review. MII shall provide the following services related to the
Golf Property’s financial performance and budgeting:

 

  •  

As requested, support the annual golf budget development process by reviewing
draft projections and making recommendations to MVWC corporate executives and
Golf Property managers.

 

  •  

For new projects or renovations, support MVWC development with the golf proforma
process which includes providing guidance on projections of golf rounds and
revenue from multiple user groups (MVWC owners, resort, residents, members, and
outside play). Provide on-going guidance and recommendations as requested
throughout the course of the project.

 

  •  

Provide recommendations for fixed asset schedules and inventory controls.

 

  •  

Provide semi-annual industry benchmark performance data based on available data.

c. Human Capital Readiness.

 

  •  

Include Golf Properties in recruiting programs that benefit the Marriott and
Ritz-Carlton (as appropriate) portfolios.

 

15



--------------------------------------------------------------------------------

  •  

Assist with reviewing job descriptions, as requested, for management,
supervisory personnel and other key personnel.

 

  •  

Assist with the identification and interview of management employees, as
requested by MVWC; provided, however, that final hiring decisions shall be made
solely by MVWC. Reimbursement of reasonable travel expenses may apply.

 

  •  

Coordinate with MVWC’s Human Resources department, as requested by MVWC, to
provide information regarding golf industry standard employee benefits,
insurance, and compensation plans; provided, however, that final determinations
regarding such benefits and plans shall be made solely by MVWC.

 

  •  

MII and MVWC acknowledge and agree that day-to-day supervision, evaluation,
promotion, termination other employment related functions regarding individuals
working at the Golf Properties shall be conducted solely by MVWC.

d. Training. MII will transfer information and knowledge of golf club operations
and marketing to MVWC and Golf Property personnel through formal and informal
means.

 

  •  

Conduct training seminars with MVWC leadership and Golf Property personnel, as
reasonably requested, about golf clubs and the key elements of their success.

 

  •  

Offer attendance at MII’s corporate sponsored training seminars, including any
proprietary training program as scheduled by MII at its regional locations in
the United States, to senior Golf Property staff.

e. Marriott Programs & Processes. Make available to and facilitate for the
benefit of the Golf Property programs that are implemented throughout the
Marriott or Ritz-Carlton (as appropriate) portfolio. Current examples (which are
subject to change) of such programs are:

 

  •  

Marketing: Marriott Golf Links, Global Getaways, Marriott Golf Reciprocal
Membership Program, Community Footprint Initiatives, National Golf Foundation
customer survey program, tee time reservation system, websites, golfer
satisfaction survey, industry financial benchmarking, newsletters, sweepstakes,
and promotions. Certain marketing programs are optional at the discretion of
each Golf Property, and fees may apply.

 

  •  

Procurement: to the extent permitted and/or possible, make available preferred
vendor discount programs and vendor rebates, that are in place at other Marriott
or Ritz-Carlton golf locations.

 

  •  

Environmental programs / “green” initiatives

g. Golf Course / Clubhouse Design, Construction, and Renovation Projects. MII
will make the following services available to MVWC and its Affiliates for an
additional fee:

 

  •  

Review plans and specifications for the construction in co-ordination with MVWC
A&C and Golf Course / Clubhouse Architects

 

16



--------------------------------------------------------------------------------

  •  

Review the master plan for the construction of the full development to ensure
that all phases are coordinated and that MVWC’s opening targets are met.

 

  •  

Assist in the review and selection of the golf course / clubhouse contractors.

 

  •  

Assist with developing a pre-opening budget estimate to include all expenses
incurred during the time period from the start of grassing to the property
opening.

 

  •  

Provide guidelines for staffing levels, and make recommendations for leased
maintenance equipment, purchased maintenance equipment, operating supplies,
systems, marketing, and working capital.

 

  •  

Review MVWC’s budget forecasts and advise on any changes necessary.

 

  •  

Advise on layout and operational procedures for the golf facility.

 

  •  

Review plans and proposals through the design phase.

 

  •  

Provide program/space parameters for all golf buildings.

 

  •  

Provide Golf Design Standards Guide to MVWC for planning purposes.

 

  •  

Review construction cost forecasts through the design phase in relation to the
projects financial targets.

 

  •  

Assist in establishing ground maintenance budgets.

 

  •  

Help finalize orders for maintenance equipment.

 

  •  

Review plans and scheduling of final FF&E procurement.

In the event MVWC desires to obtain any of the services described in this
Section 3.g., MII and MVWC (or their respective Affiliates, as appropriate) will
enter into a technical services agreement to document such services, the
applicable fees, and the other applicable terms and conditions.

4. Fees and Expenses.

a. Golf Services Fee. The annual fee (“Golf Services Fee”) payable by MVWC to
MII for the Golf Services provided to the seven Golf Properties reflected in
Section 1 shall be equal to a total of $190,610 annually ($27,230 per Golf
Property). The Golf Services Fee shall be payable to MII in equal periodic (13
periods per year) installments, in arrears, within fifteen (15) days after the
end of each period.

b. Travel Expenses. MII’s reasonable actual travel expenses to Golf Properties
outside of the United States in connection with MII’s provision of the Golf
Services will be reimbursed by MVWC. Such travel expenses shall be subject to
MVWC’s prior written approval, and will be reimbursed within thirty (30) days
after MVWC’s receipt from MII of invoices detailing such actual travel expenses.

FALDO GOLF INSTITUTE MARKETING SERVICES

1. Provision of Services. Beginning on the Closing Date and continuing
thereafter until the end of the 2012 fiscal year of Marriott Vacations Worldwide
Corporation (“MVWC”), unless terminated as provided in Section 2 below, Marriott
International, Inc. (“MII”) shall provide the services described in Section 3
below (collectively, the “FGI Services”) to the Faldo

 

17



--------------------------------------------------------------------------------

Golf Institute locations (the “FGl Properties”) owned and/or operated by MVWC or
any MVWC Affiliate.

For avoidance of doubt, as of the Closing Date the FGI Properties are as
follows:

 

  •  

Grande Vista Golf Club and the Faldo Golf Institute by Marriott (Orlando,
Florida)

 

  •  

Shadow Ridge Golf Club and the Faldo Golf Institute by Marriott (Palm Desert,
California)

Unless otherwise provided in this Schedule, MII’s provision of the FGI Services
shall be consistent with practices, procedures and levels of service, including
the frequency, quality and duration of service, in effect immediately prior to
the Closing Date.

2. Addition of FGI Properties.

a. Addition of FGI Properties. MII and MVWC acknowledge and agree that MVWC or
its Affiliates may from time to time acquire, develop, license or be engaged to
manage one or more additional FGI Properties. Upon at least thirty (30) days
prior written notice to MII from MVWC, any such additional FGI Property shall
become subject to this Schedule without any requirement for further action on
behalf of either party, including but not limited to amendment of this Schedule.
MII shall provide the FGI Services to the new FGI Property in accordance with
the terms of this Schedule.

b. Deletion of FGI Properties. MII and MVWC acknowledge and agree that MVWC may
from time to time terminate MII’s provision of FGI Services to an FGI Property.
Upon at least sixty (60) days prior written notice to MII, MVWC may remove an
FGI Property from the terms of this Schedule and terminate MII’s provision of
FGI Services to such FGI Property. Any such termination shall not affect the
provision of FGI Services to the remaining FGI Properties, and such termination
shall be effective without any requirement for further action on behalf of
either party, including but not limited to amendment of this Schedule.

3. Description of FGI Services. MII shall provide the FGI Services generally
described below to each FGI Property:

 

  •  

Develop and implement the national golf advertising plan based on the approved
budget provided by MVWC. Oversee the implementation of the agreed to marketing
activities for the Faldo Golf Institute, including but not limited to the
marketing services described above under “Golf Services.”

 

  •  

Provide recommendations for contract negotiations with Sir Nick Faldo.

 

  •  

Review and make recommendations, as requested, on instructional curriculum.

4. Fees. In consideration of MII’s provision of the FGI Services to the FGI
Properties, MVWC shall pay to MII an annual fee (the “FGI Fee”) equal to ten
percent (10%) of the annual national marketing budget for FGI Properties, which
budget shall be determined by MVWC in its sole discretion. The FGI Fee shall be
payable in equal periodic (13 periods per

 

18



--------------------------------------------------------------------------------

year) installments, in arrears, within fifteen (15) days after the end of each
period. The budget, and the corresponding FGI Fee, shall be adjusted as
necessary to reflect any addition or deletion of FGI Properties as contemplated
by Section 2 above.

Tax Services for Fixed Assets

1. Tax Fixed Assets Calculation and Maintenance of Tax Depreciation and
Amortization.

 

  •  

MII will calculate tax depreciation, amortization and asset gain/(loss) detail
adequate to complete MVWC’s 2011 year-end tax provisions for certain fixed
assets of MVWC through the end of Fiscal Year 2011.

 

  •  

Completion of MVWC’s 2011 IRS Forms 4562, 4626 and 4797 for short period (date
after Spin-Off through the end of the 2011 Fiscal Year), including calculation
of tax depreciation, amortization and gain/(loss) on dispositions.

 

  •  

Completion of tax fixed asset system database as of January 1, 2012 in a manner
that properly reflects the tax basis and tax depreciable lives in MVWC assets,
including adjustments required as a result of the Spin-Off and related to
pre-transactional restructuring.

 

  •  

Tax consulting services relating, among other things, to migration and
establishment of MVWC’s tax fixed asset systems and M-1 related items for
capitalized interest deductions.

 

  •  

MVWC will pay the costs related to the tax consulting services including the
costs of the salary and benefits of a Senior Manager (MRP $104,350) to perform
this work, which is estimated to take 35-40 hours.

Risk Management Services

1. Shared Safety and Security Services between MII-Operated Hotels and
MVWC-Operated Resorts. These shared services, including property tours and
emergency response, will continue to be provided pursuant to the terms and
conditions of the existing agreements. If a vehicle is owned by MII, MII’s
insurance will be primary and MII will defend and indemnify MVWC. If a vehicle
is owned by MVWC, MVWC’s insurance will be primary and MVWC will defend and
indemnify MII and each party waives its and its insurer’s rights of recovery and
subrogation with respect to any third party liability and/or workers
compensation claims.

2. Historic Casualty Insurance Loss Data Runs for MVWC Operations. In June of
2012 and June of 2013, MVWC will request from MII a 5-year casualty insurance
loss run (Workers’ Compensation, General/Auto Liability, Employment Practices)
valued as of June 30, 2012 and June 30, 2013, respectively. By July 31, 2012 and
July 31, 2013 (or other dates mutually agreed upon), MII will provide such loss
data in Excel format or similar electronic format at a cost of $100 per each
hour of time spent by MII to prepare the report (currently estimated to take 10
hours of work for each report). The loss run will be used by MVWC to support
annual insurance program renewal processes and will include the following
information:

 

19



--------------------------------------------------------------------------------

  •  

State

 

  •  

Claim Number

 

  •  

Claim Description (brief)

 

  •  

Location (unit number)

 

  •  

Date of Loss

 

  •  

Type of Loss

 

  •  

Incurred Loss Value

 

  •  

Paid Loss Value

 

  •  

Status

 

  •  

Closed Date (if closed)

 

  •  

Recovery (if any)

3. Emergency Response Services outside the Americas from Global Safety &
Security. These services will be provided only if requested by MVWC in a
particular instance and only if MII resources can be effectively deployed in
such instance. In each instance, MII and MVWC will enter into a services
agreement in a mutually agreed upon form. In instances where the parties are
unable to enter into an agreement due to the immediacy of the needs in an
emergency situation, the parties agree that MVWC shall pay all reasonable
expenses incurred by MII at the direction of MVWC in responding to such requests
for assistance and the following charges for personnel:

 

  •  

$150 per hour or $1200 per day for the Vice President of International Global
Safety & Security

 

  •  

$125 per hour or $1000 per day for Area Director

 

20